Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered February 9, 2004 pursuant to Social Services Law § 384-b. The order granted the petition and terminated respondent’s parental rights on the ground of abandonment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum:
Family Court properly terminated the parental rights of respondent on the ground that he abandoned his daughter. Respondent does not dispute that he failed to contact the child during the six-month period immediately prior to the filing of the petition (see Social Services Law § 384-b [5] [a]). Although he was incarcerated for four out of the six months pre*1065ceding the filing of the petition, respondent makes no claim that he was prevented from contacting the child (see Matter of Julia P., 306 AD2d 937 [2003]). Present—Scudder, J.P., Kehoe, Martoche, Smith and Lawton, JJ.